Supplement Dated March 31, 2015 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULDB-II Lincoln VULCV-IV Lincoln VULCV-II/Flex Elite Series Momentum VULONE Lincoln VULCV-III Momentum VULONE 2005 Lincoln VULDB Elite Series Lincoln VULDB-IV Lincoln VULDB MoneyGuard VUL Lincoln Life Flexible Premium Variable Life Account R Lincoln SVUL Lincoln SVUL-IV Lincoln SVUL II Lincoln SVUL-III Lincoln SVUL-II Elite Series Lincoln Life Flexible Premium Variable Life Account S Lincoln CVUL Lincoln CVUL Series III Elite Lincoln CVUL Series III Classic Lincoln Corporate Variable 4 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln VULONE Lincoln VULDB-IV Lincoln VULCV-IV Lincoln VULDB-II Momentum VULONE Lincoln VULCV-II/Flex Elite Series Lincoln VULDB Lincoln VULCV-III Lincoln VULDB Elite Series Lincoln VULCV LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVUL Lincoln SVUL-IV Lincoln SVUL Elite Series Lincoln SVUL-III Lincoln SVUL-II LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln CVUL Series III Elite Lincoln Corporate Variable 4 The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. MFS® VIT Core Equity Series. The MFS® Variable Insurance TrustSM has informed us that the MFS® VIT Core Equity Series was reorganized into the MFS® VIT II Core Equity Portfolio (the “Fund”), a series of MFS Variable Insurance Trust II, as of the close of trading on March 27, 2015. At the time of the reorganization, Owners of units of the Fund subaccount automatically received a proportionate number of units of the MFS® VIT II Core Equity Portfolio subaccount based on the unit value of each fund at the time of the reorganization. The Fund has an identical investment objective and identical investment strategies and policies as those of the Core Equity Series. The investment adviser for each fund is Massachusetts Financial Services Company (“MFS”). For complete details relating to this change, please refer to the Fund’s prospectus. Please retain this Supplement for future reference.
